Citation Nr: 1218236	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-23 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include psychotic, anxiety or mood disorders.  


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from at least December 1990 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal was previously before the Board in January 2012, at which time it was remanded for a Travel Board hearing.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded a Travel Board hearing in March 2012.  A transcript is of record.  

A claim of service connection may include any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a mental health disorder, which has been recharacterized by the Board as an acquired psychiatric disorder.  The Veteran reported that he received an Article 15 in service when a box of ammunition that he was transporting exploded because it was too close to the vehicle's heater.  He indicated that such explosion caused him to experience nervous distress and a "mental trajedy [sic]" when loud noises or explosions occur.  The Veteran has been treated for a variety of psychiatric disorders to include adjustment disorder and depression.  

A VA psychiatric examination for the purposes of determining the nature and etiology of the Veteran's psychiatric disorders was not afforded the Veteran.  Based upon the above, however, the Board finds the threshold requirements are met for a VA medical examination and opinion statement.  38 C.F.R. § 3.159(c) (2011); see McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  As such, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder.  

Service treatment records were requested from the National Personnel Records Center (NPRC); however, the request for this information was made to the incorrect code.  The February 2008 response for treatment records indicated that a Navy record, rather than an Army record had been identified, and that if the Veteran served in the Army, then an additional request should be submitted.  

The NPRC was then requested to verify periods of service from December 1988 to May 1989, and December 1990 to May 1991, and to send service treatment records.  A July 2008 response indicated that Code 13 did not access any records for the Veteran, and that if another request were made it should be under Code 11.  A link was provided to assist in making the correct request.  A follow-up request was not made to Code 11 or to any other code.  

Service treatment records and service personnel records have not been associated with the claim.  Additional efforts should be undertaken to obtain the Veteran's service treatment and personnel records.  38 C.F.R. § 3.159(c) (2011).

At his October 2003 Social Security Administration examination the Veteran reported that he had received mental health treatment at Mississippi State Hospital in Whitfield, Mississippi.  These records should be requested.  38 C.F.R. § 3.159.

In addition, VA treatment records from March 2011 to the present should be associated with the claims folder, whether in paper form or via Virtual VA.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service treatment records and service personnel records.  Ensure that the request is made with the appropriate codes for a veteran of the Army.

2.  With any necessary assistance from the Veteran, request his mental health treatment records prior to 2003 from Mississippi State Hospital in Whitfield.  

3.  The Veteran's VA treatment records from March 2011 to the present should be obtained and associated with the claim.  

4.  For any unavailable records, a formal finding to that effect should be associated with the claims folder.  The Veteran and his representative must be provided 38 C.F.R. § 3.159(e)-compliant notice regarding VA's unsuccessful attempts to obtain potentially relevant evidence requested above, as applicable.  Additionally, he must be afforded the opportunity to obtain and submit such evidence on his own behalf.  

5.  Following receipt of any available outstanding records, the Veteran should be afforded a VA psychiatric examination for the purpose of clarifying the nature and etiology of any current acquired psychiatric disorder.  The claims file must be made available to the examiner for review in connection with the examination.  For any psychiatric disorder diagnosed, the examiner should be asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current acquired psychiatric disorder is related to service.  A rationale for the opinion should be provided.  

If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  After undertaking any additional development deemed appropriate, adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


